Title: From George Washington to John Stanwix, 8 October 1757
From: Washington, George
To: Stanwix, John


   To Colo. Stanwix 
   Dr Sir,[Fort Loudoun] Octob. 8th 1757.  
I am favoured with an opportunity by Mr Livingston, to acknowledge the receipt of your agreeable favour of the 19th ultimo; and to inform you of a very extraordinary affair which has happened at this place; namely, the desertion of our Quarter-master. This infamous fellow, as he has proved himself,

after having disposed, in a clandestine manner, of many of our regimental stores; being called upon to settle his accompts (not that I, or any officer in the Regiment, had the least suspicion of the scene of roguery he was carrying on) pretended, that he cou’d not come to an exact settlement, without going to Alexandria, where some of the Stores yet lay. Several of our Soldiers deserting at the same time (being the time when Lt Campbell called upon you) he was sent in pursuit of them, which (for we had no doubt of his honest intentions) afforded him the desired opportunity of making his escape. He was ordered, too, to take Alexandria in his return. His villainy was not laid open before his departure; and was at last only accidentally discovered. This person, John Hamilton, had been several years a Sergeant in one of His Majesty’s Regiments: in which character he served 3 years under me: during that time, he gave such signal proofs of his Bravery and good Behaviour, as bound me, in honor and gratitude, to do something for him. And I therefore got him promoted to be Quarter-master, as he was acquainted with the Duty, and capable (I thought) of discharging it.
We have had several visitations from the Enemy, and much mischief done, since my last to you: about the 17th ultimo there were upwards of 20 persons killed only 12 miles from this Garrison: and notwithstanding I sent a strong Detachment from hence to pursue them; and ordered the passes of the mountains to be way-laid, by commands from other places; yet we were not able to meet with these Savages.
On friday sennight a body of near, or quite an hundred, fell upon the inhabitants along the great road, between this and Pennsylvania, got 15 more. The mischief would have been much greater, had not an Officer and 20 men of the Regiment, who were then out, fallen in with, and engaged the enemy: finding, however, that his party was over-powered, and like to be surrounded, he retreated to a stockade, not far distant; in which they were besieged for 3 hours: but the firing communicated an alarm from one habitation to another, by which means most of the families were timely apprized of their danger, and happily got safe off. Our party killed one Indian (whose scalp they obtained) and wounded several others.
I exert every means in my power to protect a much distressed country: But it is a task too arduous! To think of defending a

frontier as ours is, of more than 350 miles extent, with only 7,00 men, is vain and idle: especially when that frontier lies more contiguous to the enemy than any other.
I am, and have for a long time been, fully convinced, that if we continue to pursue a defensive plan, that the country must be inevitably lost. You will be kind enough, Sir, to excuse the freedom with which I deliver my sentiments; and believe me to be (for I really am) with unfeigned truth and regard, Your most obedt Hble Servant,

G:W.


N.B. These constant alarms, and perpetual movements of the Soldiers of this Garrison, have almost put a total stop to the progress of the public works at this place.

